EX‑35.10 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Fl 550 South Tryon Street Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of July 1, 2016, by and among CITIGROUP COMMERCIAL MORTGAGE SECURITIES INC, as Depositor, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Master Servicer, CWCAPITAL ASSET MANAGEMENT LLC, as Special Servicer, PARK BRIDGE LENDER SERVICES LLC, as Operating Advisor and Asset Representations Reviewer, CITIBANK, N.A., as Certificate Administrator and DEUTSCHE BANK TRUST COMPANY AMERICAS, as Trustee with respect to Commercial Mortgage Pass-Through Certificates, Series 2016-P4 (the "Agreement").
